     Case 8:15-cv-02034-JVS-JCG Document 1008 Filed 06/22/20 Page 1 of 34 Page ID
                                      #:69834


1    Sanjay S. Karnik, Esq. (pro hac vice)
     sanjay@amintalati.com
2    J. Kathleen Bond, Esq. (pro hac vice)
     katie@amintalati.com
3    Jennifer M.S. Adams (Ca. Bar No. 319347)
     jennifer@amintalati.com
4    AMIN TALATI WASSERMAN LLP
     100 S. Wacker Dr., Ste. 2000
5    Chicago, IL 60606
     Phone: (312) 312-3327
6    Fax: (312) 884-7352
7    Attorneys for Counter-Defendants

8                       IN THE UNITED STATES DISTRICT COURT
9                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
10    NATURAL-IMMUNOGENICS, a                        Case No.: 8:15-cv-02034-JVS-JCG
11    Florida corporation,
12
                             Plaintiff,              REPLY IN SUPPORT OF COUNTER-
13           v.                                      DEFENDANTS’ MOTION TO
                                                     DISMISS UNDER FED. R. CIV. P.
14
      NEWPORT TRIAL GROUP, et al.,                   12(b)(6)
15
                             Defendants.             Hearing Date: July 6, 2020
16                                                   Hearing Time: 1:30 PM
      --------------------------------------------
17    NEWPORT TRIAL GROUP, a                         Courtroom: 10C
      professional corporation; and                  Judge: Hon. James V. Selna
18
      SCOTT J. FERRELL, an individual,
19
20
                         Counterclaimants,

21         v.
22
      NATURAL IMMUNOGENICS
23    CORP., et al.
24
                         Counter-Defendants
25
26
27
28
     Case 8:15-cv-02034-JVS-JCG Document 1008 Filed 06/22/20 Page 2 of 34 Page ID
                                      #:69835


1                                             TABLE OF CONTENTS
2
        I.          INTRODUCTION…………………………………………………..........1
3
4       II.         LEGAL STANDARD ..............................................................................4
5       III.        ARGUMENT IN REPLY ........................................................................5
6
               A.      The Statute of Limitations Bars the Counterclaims ............................. 6
7
                    1. NTG’s Counterclaims Were Actionable by December
8                      2015 at the Latest.............................................................................. 6
9
                    2. The Separate Accrual Doctrine Does Not Apply Because
10                     NTG Has Not Suffered “Separate” Injuries from
11                     Predicate Acts Within the Limitations Period ................................... 8

12             B.      The Noerr-Pennington Doctrine Bars NTG’s
                       Counterclaims ....................................................................................12
13
14                  1. The Third Noerr Exception Requires Judicial Reliance ...................13

15                  2. Misconduct that Comes to Light During the Lawsuit
                       Does Not Deprive the Litigation of Its Legitimacy ..........................14
16
17                  3. The Third Noerr Exception Does Not Apply to Alleged
                       Predicate Acts in 2019 and, So, NTG’s Counterclaims
18                     Must be Dismissed with Prejudice ...................................................15
19
                    4. Noerr-Pennington Bars NTG’s Alleged Predicates
20                     Involving Declarations Filed in 2014, 2017, and 2018 .....................17
21
                    5. Noerr-Pennington Bars NTG’s Alleged Predicates
22                     Concerning Prelitigation Investigations ...........................................19
23             C.      NIC’s Single RICO Suit Is Not a Pattern of Racketeering
24                     Activity ..............................................................................................20

25             D.      NTG Has Failed to Show That Leave to Amend Is
                       Appropriate ........................................................................................24
26
27      IV.         CONCLUSION .....................................................................................25
28
     Case 8:15-cv-02034-JVS-JCG Document 1008 Filed 06/22/20 Page 3 of 34 Page ID
                                      #:69836


1                                      TABLE OF AUTHORITIES
2    Cases

3      Al George, Inc. v. Envirotech Corp.,
          939 F.2d 1271 (5th Cir. 1991) ......................................................................10
4
5
       Allwaste, Inc. v. Hecht,
6        65 F.3d 1523 (9th Cir. 1995) .......................................................................1, 6
7
8      Ashcroft v. Iqbal,
         556 U.S. 662 (2009) ....................................................................................... 4
9
10
       Baltimore Scrap Corp. v. David J. Joseph Co.,
11       237 F.3d 394 (4th Cir. 2001) .........................................................................13
12
13
       California Pharmacy Mgmt., LLC v. Zenith Ins. Co.,
        669 F. Supp. 2d 1152 (C.D. Cal. 2009)..........................................................17
14
15     Chancellor v. Legarza,
16      2016 WL 3769341 (D. Nev. July 14, 2016) ...................................................11
17
       Clipper Exxpress v. Rocky Mountain Motor Tariff Bureau, Inc.,
18
          690 F.2d 1240(9th Cir. 1982) .......................................................................14
19
20     Delacruz v. State Bar of California,
21
         2020 WL 227237 (N.D. Cal. Jan. 15, 2020)..................................................10

22
       Efron v. Embassy Suites (Puerto Rico), Inc.,
23       223 F.3d 12 (1st Cir. 2000) ............................................................................23
24
25     Freeman v. Lasky, Haas & Cohler,
         410 F.3d 1180 (9th Cir. 2005) .................................................................13, 14
26
27
       Grimmett v. Brown,
28      75 F.3d 506 (9th Cir. 1996) ..................................................... 2, 4, 7, 9, 10, 11

        REPLY IN SUPPORT OF COUNTER-DEFENDANTS’ MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                           iii
     Case 8:15-cv-02034-JVS-JCG Document 1008 Filed 06/22/20 Page 4 of 34 Page ID
                                      #:69837


1
       Guerrero v. Greenpoint Mortg. Funding, Inc.,
2       2009 WL 10700622 (N.D. Cal. Nov. 19, 2009), aff’d, 403 F. App’x 154 (9th
3       Cir. 2010) ..................................................................................................3, 25

4
       Hollander v. Pressreader, Inc.,
5       2020 WL 2836189 (S.D.N.Y. May 30, 2020) ................................................20
6
7      In re Outlaw Labs., LP Litig.,
          352 F. Supp. 3d 992 (S.D. Cal. 2018) ...........................................................17
8
9
       Internet Corporativo S.A. de C.V. v. Bus. Software All., Inc.,
10        2004 WL 3331843 (S.D. Tex. Nov. 15, 2004) ..............................................10
11
12     Klehr v. A.O. Smith Corp.,
         521 U.S. 179 (1997) ....................................................................................... 9
13
14
       Kottle v. Northwest Kidney Centers,
15      146 F.3d 1056 (9th Cir. 1998) ............................................................. 3, 14, 18
16
17     Marceau v. Int’l Bhd. of Elec. Workers,
        2006 WL 1889600 (D. Ariz. July 7, 2006) ....................................................11
18
19     Marina Point Dev. Assocs. v. United States,
20      364 F. Supp. 2d 1144 (C.D. Cal. 2005)..........................................................12
21
       Mazzocco v. Lehavi,
22
        2015 WL 12672026(S.D. Cal. Apr. 13, 2015) ...............................................17
23
24     McCormack v. Advanced Micro Devices,
25      1994 WL 715655 (N.D. Cal. Dec. 20, 1994) .............................................4, 19

26
       Menasco, Inc. v. Wasserman,
27      886 F.2d 681 (4th Cir. 1989) .........................................................................22
28

        REPLY IN SUPPORT OF COUNTER-DEFENDANTS’ MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                             iv
     Case 8:15-cv-02034-JVS-JCG Document 1008 Filed 06/22/20 Page 5 of 34 Page ID
                                      #:69838


1      MGA Entm’t, Inc. v. Mattel, Inc.,
        2012 WL 569389 (C.D. Cal. Feb. 21, 2012) ..................................................10
2
3
       Mostowfi v. 12 Telecom Int’l, Inc.,
4       269 F. App’x 621 (9th Cir. 2008) ................................................................... 4
5
6
       N. Tr. Co. v. Ralson Purina Co.,
         1994 WL 605743 (N.D. Ill. Nov. 3, 1994) .....................................................11
7
8      Nilon v. Natural-Immunogenics Corp.,
9        3:12-00930-LAB (S.D. Cal. July 31, 2014) ........................................ 7, 18, 19
10
       NSI Tech. Servs. Corp. v. Nat’l Aeronautics & Space Admin.,
11
        1996 WL 263646 (N.D. Cal. Apr. 13, 1996)........................................ 3, 21, 24
12
13     Pace Indus., Inc. v. Three Phoenix Co.,
14
         813 F.2d 234 (9th Cir. 1987) .......................................................................2, 9

15
       Papasan v. Allain,
16       478 U.S. 265 (1986) ..................................................................................4, 19
17
18     Religious Tech. Ctr. v. Wollersheim,
         971 F.2d 364 (9th Cir. 1992) .........................................................................22
19
20
       Republic of Kazakhstan v. Stati,
21       380 F. Supp. 3d 55 (D.D.C. 2019), aff’d sub nom. Republic of Kazakhstan,
22
         Ministry of Justice v. Stati, 801 F. App’x 780 (D.C. Cir. 2020) .....................21

23
       Richardson v. Reliance Nat. Indem. Co.,
24       2000 WL 284211 (N.D. Cal. Mar. 9, 2000) ...................................................22
25
26     Rotella v. Wood,
         528 U.S. 549 (2000) ................................................................................1, 7, 8
27
28

        REPLY IN SUPPORT OF COUNTER-DEFENDANTS’ MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                           v
     Case 8:15-cv-02034-JVS-JCG Document 1008 Filed 06/22/20 Page 6 of 34 Page ID
                                      #:69839


1      Rupert v. Bond,
         68 F. Supp. 3d 1142 (N.D. Cal. 2014) ................................................. 2, 13, 14
2
3
       Sasser v. Amen,
4        2001 WL 764953 (N.D. Cal. July 2, 2001), aff’d, 57 F. App’x 307 (9th Cir.
         2003) .............................................................................................................11
5
6
       Sequoia Elec., LLC v. Trustees of Laborers Joint Tr. Fund,
7        2013 WL 321661 (D. Nev. Jan. 28, 2013) ...................................................... 4
8
9      Sil–Flo, Inc. v. SFHC, Inc.,
         917 F.2d 1507 (10th Cir.1990) ......................................................................21
10
11
       Sosa v. DIRECTV, Inc.,
12       437 F.3d 923 (9th Cir. 2006) ............................................................... 5, 12, 19
13
14
       Streck v. Peters,
         855 F. Supp. 1156 (D. Haw. 1994) ................................................................. 7
15
16     Swallow v. Torngren,
17       2018 WL 2197614 (N.D. Cal. May 14, 2018).......................... 2, 14, 15, 18, 22
18
       Thomas v. Hous. Auth. of Cty. of Los Angeles,
19
         2006 WL 5670938 (C.D. Cal. Feb. 28, 2006) ..........................................12, 19
20
21     Ungureanu v. A. Teichert & Son,
22
         2012 WL 1108831 (E.D. Cal. Apr. 2, 2012), report and recommendation
        adopted 2012 WL 13036782 (E.D. Cal. May 29, 2012).................................14
23
24     United States v. Hively,
25      437 F.3d 752 (8th Cir. 2006) .......................................................................... 6
26
       Western Assocs. Ltd. P’ship, ex rel. Ave. Assocs. Ltd. P’ship v. Mkt. Square
27
        Assocs.,
28      235 F.3d 629 (D.C. Cir. 2001) ............................................................. 4, 22, 23

        REPLY IN SUPPORT OF COUNTER-DEFENDANTS’ MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                               vi
     Case 8:15-cv-02034-JVS-JCG Document 1008 Filed 06/22/20 Page 7 of 34 Page ID
                                      #:69840


1
       Williams v. Jones & Jones Mgmt. Grp., Inc.,
2       2015 WL 349443 (C.D. Cal. Jan. 23, 2015) ...................................................15
3
4      Zupan v. Cal. Dep’t of Corps.,
         2010 WL 530069 (N.D. Cal. Feb. 8, 2010) .................................................... 2
5
6    Rules

7      Fed. R. Civ. P. 9(b) ............................................................................................ 4
8      Fed. R. Civ. P. 11 ..........................................................................................3, 24
9
       Fed. R. Civ. P. 11(c)(2) .................................................................................3, 12
10
       Fed. R. Civ. P. 12(b)(6)...............................................................................1, 4, 5
11
       Fed. R. Civ. P. 15 ..............................................................................................24
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

        REPLY IN SUPPORT OF COUNTER-DEFENDANTS’ MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                             vii
     Case 8:15-cv-02034-JVS-JCG Document 1008 Filed 06/22/20 Page 8 of 34 Page ID
                                      #:69841


1            Counter-Defendants NIC, Ben and Theo Quinto, Emord & Associates, PC,
2    Peter Arhangelsky, MaryAnn and Jim Buc, and Charlotte Carlberg (collectively
3    “Counter-Defendants” or “NIC”) hereby Reply in Support of their Motion to
4    Dismiss the Amended Counterclaims under Fed. R. Civ. P. 12(b)(6) [Dkt. 990-1].
5
     I.    INTRODUCTION
6
             NTG’s Counterclaims [Dkt. 980] fail as a matter of law for several reasons.
7
     First, NTG’s allegations are time-barred under the RICO four-year statute of
8
     limitations. Faced with that reality, NTG contends that its RICO claim first came to
9
     fruition in 2019 when the declarations of MaryAnn and Jim Buc and Charlotte
10
     Carlberg were filed and then withdrawn before any decision was rendered based
11
     upon them. See Dkt. 1003 at 8 1. NTG argues that prior to 2019, it lacked the RICO
12
     element of “continuity.” Id. at 9. That argument is belied by the content of NTG’s
13
     Counterclaims wherein it alleges nine (9) predicate acts between June 2014 and
14
     March 2016, all of which were outside the four-year limitations period which
15
     reaches back no further than April 7, 2016. See Dkt. 980 at ¶209. Under the
16
     precedent, that timeframe and number of predicate acts is sufficient to establish the
17
     temporal aspects of RICO continuity that NTG claims it lacked before 2019, as they
18
     span over twenty months and the alleged RICO injury arose from legal fees first
19
     incurred at the start of NIC’s suit against NTG in December of 2015. 2 See Allwaste,
20
     Inc. v. Hecht, 65 F.3d 1523, 1528 (9th Cir. 1995) (holding predicate acts spanning
21
     thirteen months constitute a “substantial period of time”). Having delayed filing its
22
     counterclaims for more than four years, they are time-barred under the RICO statute
23
     and Rotella v. Wood, 528 U.S. 549, 552 (2000).
24
             Second, the separate accrual doctrine does not save NTG’s time-barred
25
26
             All citations refer to the ECF pagination unless noted otherwise.
             1

             2
27           To be clear, the law prohibits a RICO claim based on a single lawsuit against
     a single set of alleged victims, but, to the extent that NTG argues it lacked the
28   temporal aspect of “continuity” until 2019, their own allegations belie that position.
          REPLY IN SUPPORT OF COUNTER-DEFENDANTS’ MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                1
     Case 8:15-cv-02034-JVS-JCG Document 1008 Filed 06/22/20 Page 9 of 34 Page ID
                                      #:69842


1    claims. 3 Under that doctrine, NTG had to show that it incurred “new” and “separate”
2    injuries stemming from more recent predicate acts within the limitations period. The
3    accumulation of legal fees is not, however, a “separate” injury, but rather, a mere
4    continuation of the injury caused by the initial litigation. See Pace Indus., Inc. v.
5    Three Phoenix Co., 813 F.2d 234, 238 (9th Cir. 1987) (holding “no new injury
6    results” from continued litigation on an underlying claim). Because NTG does not
7    allege any distinct injury other than fees to defend the one and only suit brought by
8    NIC, the separate accrual doctrine does not apply.
9          Third, NTG has failed to show that its alleged predicate acts fall under the
10   third exception to Noerr-Pennington (i.e., the “sham litigation” exception), which
11   requires a showing that alleged misrepresentations stripped NIC’s underlying RICO
12   suit of its legitimacy. NTG fails to offer any credible argument on that point. This
13   Court did not rely on the alleged misrepresentations. Moreover, where the alleged
14   misconduct comes to light in the underlying case, that misconduct has been ruled
15   incapable of delegitimizing the suit because the presiding court has an opportunity
16   to review and adjudicate the matter. Rupert v. Bond, 68 F. Supp. 3d 1142, 1158-59
17   (N.D. Cal. 2014); Zupan v. Cal. Dep’t of Corps., No. C 09-01014 CW, 2010 WL
18   530069, at *25-26 (N.D. Cal. Feb. 8, 2010). That is the case here. This is not a
19   situation where alleged “misrepresentations” are discovered years after the close of
20   litigation. This Court is well aware of NTG’s allegations of impropriety, and has
21   issued multiple orders adjudicating those exact issues against NTG. In evaluating
22   the third Noerr exception, Courts reject precisely this kind of recasting of “disputed
23   issues from the underlying litigation as ‘misrepresentations’ by the other party.”
24   Swallow v. Torngren, No. 17-CV-05261, 2018 WL 2197614, at *10 (N.D. Cal. May
25   14, 2018), aff’d, 789 F. App’x 610 (9th Cir. 2020) (quoting Kottle v. Northwest
26
           3
27           Even if the separate accrual doctrine applied, NTG cannot seek recovery for
     predicate acts that are time-barred. See Grimmett v. Brown, 75 F.3d 506, 512 (9th
28   Cir. 1996) (holding that “damages may not be recovered for injuries sustained as a
     result of acts committed outside the limitations period.”).
        REPLY IN SUPPORT OF COUNTER-DEFENDANTS’ MOTION TO DISMISS UNDER RULE 12(b)(6)
                                               2
     Case 8:15-cv-02034-JVS-JCG Document 1008 Filed 06/22/20 Page 10 of 34 Page ID
                                       #:69843


1     Kidney Centers, 146 F.3d 1056, 1063 (9th Cir. 1998)).
2           Fourth, NTG fails to address the ample precedent governing RICO
3     “continuity” and “pattern,” where courts have ruled a single suit does not form a
4    pattern of racketeering activity. NTG’s Opposition merely argues the temporal
5     considerations regarding “continuity,” claiming that, because the alleged predicate
6    acts spanned several years in litigation, the “continuity” element is satisfied. But an
7    evaluation of “continuity” involves multiple factors, only one of which is temporal
8    span. “A single plan with a singular purpose and effect does not constitute a ‘pattern’
9    of racketeering activity.” NSI Tech. Servs. Corp. v. Nat’l Aeronautics & Space
10   Admin., No. 95-20559, 1996 WL 263646, at *9 (N.D. Cal. Apr. 13, 1996). Here,
11   NTG has only alleged a single “scheme”—the present suit against Scott Ferrell and
12   NTG for violations of the RICO Act. That single suit fails the basic elements of
13   RICO. The precedent forecloses NTG’s attempt to turn a single lawsuit into a
14   “pattern” of racketeering activity.
15          Finally, NTG has failed to establish good cause for further leave to amend.
16    “To justify the request to amend, Plaintiffs must explain what they can add to the
17    Complaint to overcome the fatal obstacles that exist.” Guerrero v. Greenpoint
18    Mortg. Funding, Inc., No. C 09-4211, 2009 WL 10700622, at *7 (N.D. Cal. Nov.
19    19, 2009), aff’d, 403 F. App’x 154 (9th Cir. 2010) (collecting cases). NTG offers
20    no such justification, nor can it given the numerous fatal deficiencies present in its
21    counterclaims. Indeed, NTG amended its counterclaims after Counter-Defendants
22    identified these same deficiencies in a Rule 11(c)(2) notice draft motion served onto
23    NTG on April 28, 2020. See Dkt. 980 (Amended Counterclaims filed May 7, 2020);
24    Dkt. 1000-1 at 4 (filed Rule 11 Motion for Sanctions). NTG gives the Court no basis
25    to conclude that further amendment will cure the multiple failings that plague its
26    Counterclaims.    The Court should therefore dismiss the Counterclaims with
27    prejudice.
28

         REPLY IN SUPPORT OF COUNTER-DEFENDANTS’ MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                3
     Case 8:15-cv-02034-JVS-JCG Document 1008 Filed 06/22/20 Page 11 of 34 Page ID
                                       #:69844


1     II.      LEGAL STANDARD
2              When evaluating complaint sufficiency, the Court sets aside legal

3     conclusions. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). “The court . . . need not

4     accept legal conclusions asserted in the complaint even if plead as facts.”

5     McCormack v. Advanced Micro Devices, No. C-94-20744 RPA, 1994 WL 715655,

6     at *1 (N.D. Cal. Dec. 20, 1994) (citing Papasan v. Allain, 478 U.S. 265, 286 (1986))

7     (emphasis added); Sequoia Elec., LLC v. Trustees of Laborers Joint Tr. Fund, No.

8     2:12-CV-00751-KJD, 2013 WL 321661, at *3 (D. Nev. Jan. 28, 2013) (“legal

9     conclusions are not entitled to the assumption of truth.”).

10             In its Amended Counterclaims, NTG impermissibly pleads legal conclusions

11    couched as fact. Regarding continuity and pattern, NTG alleges that the Counter-

12    Defendants employed multiple “schemes,” but whether conduct constitutes a distinct

13    “scheme” is a legal conclusion.        Under precedent, what NTG labels distinct

14    “schemes” are a single “scheme.” Western Assocs. Ltd. P’ship, ex rel. Ave. Assocs.

15    Ltd. P’ship v. Mkt. Square Assocs., 235 F.3d 629, 635 (D.C. Cir. 2001). In addition,

16    NTG alleges distinct “injuries” from each predicate act, see Dkt. 980 at ¶217, but

17    whether injuries are distinct is also a legal conclusion under the separate accrual

18    doctrine. Grimmet, 75 F.3d 506, 510.

19             Moreover, NTG ignores the law requiring civil RICO claims to be pled with

20    particularity. Mostowfi v. 12 Telecom Int’l, Inc., 269 F. App’x 621, 623-24 (9th Cir.

21    2008). Similarly, NTG ignores the heightened pleading standards of Rule 9(b)

22    which apply when claims implicate protected conduct under Noerr-Pennington.

23    Instead, NTG impermissibly lumps Counter-Defendants together and relies on

24    undefined inferences and speculation.           That is fatal because, although the

25    Counterclaims are reviewed under the 12(b)(6) standard, in this case they are

26    asserted following completion of discovery on these issues. NTG cannot now

27    reasonably claim the facts are “peculiarly within the [Counter-Defendants’]

28    knowledge” because it has already completed comprehensive discovery on them.

            REPLY IN SUPPORT OF COUNTER-DEFENDANTS’ MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                  4
     Case 8:15-cv-02034-JVS-JCG Document 1008 Filed 06/22/20 Page 12 of 34 Page ID
                                       #:69845


1     Dkt. 1003 at 29. Proper application of the Rule 12(b)(6) standard and the law of the
2     case requires dismissal of NTG’s claims with prejudice.
3
     III.      ARGUMENT IN REPLY
4
               NTG’s Opposition proves that its Counterclaims in Dkt. 980 are legally
5
      barred. NTG argues that its Counterclaims depend on conduct in 2019, when NIC
6
      filed declarations of three non-party witnesses with the Court. Dkt. 1003 at 8.
7
      Without that act, NTG claims it lacked facts sufficient to allege the temporal aspect
8
      of “continuity” under RICO. Id. at 7-10. NTG’s argument is contradicted by its
9
      plain allegations. The Counterclaims allege predicate acts beginning in June 2014.
10
      See Dkt. 980 at ¶¶108-110, 163-166, 206-209. By the time NIC filed its RICO suit
11
      on December 7, 2015, NTG alleges that at least seven (7) predicate acts had
12
      occurred, with the acts beginning in June 2014 – a span of seventeen (17) months.
13
      See Dkt. 980 at ¶¶203-206. The temporal aspect of the “continuity” element was
14
      thus satisfied well over four years before NTG filed its Counterclaims on April 7,
15
      2020 [Dkt. 951], making NTG’s claims unquestionably barred by the four-year
16
      RICO statute of limitations.
17
               Even were the Court to conclude that the 2019 events were required for
18
      establishing NTG’s RICO Counterclaim, the claims are still legally barred because
19
      they depend entirely on litigation activity immune under Noerr-Pennington. NIC
20
      withdrew the declarations filed in 2019 before the Court acted on them. As such,
21
      they could not have “deprive[d] the litigation of its legitimacy,” an essential element
22
      under the third Noerr exception. Sosa v. DIRECTV, Inc., 437 F.3d 923, 936 (9th
23
      Cir. 2006). NTG cannot base its RICO claims on NIC’s Noerr-protected litigation
24
      activity. Moreover, because NTG represents that without the 2019 predicate acts it
25
      cannot prove “continuity,” under Noerr this Court must dismiss the counterclaims
26
      in their entirety and with prejudice.
27
28

            REPLY IN SUPPORT OF COUNTER-DEFENDANTS’ MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                  5
     Case 8:15-cv-02034-JVS-JCG Document 1008 Filed 06/22/20 Page 13 of 34 Page ID
                                       #:69846


1         A. The Statute of Limitations Bars the Counterclaims
2             1. NTG’s Counterclaims Were Actionable by December 2015 at the
3
                 Latest
            NTG contends that its RICO claim arose only in 2019, arguing it could not
4
      establish “continuity” until that year when NIC filed the three non-party witnesses’
5
      declarations. Dkt. 1003 at 15. By so arguing, NTG hopes to escape the RICO statute
6
      of limitations. Id. (arguing “a plaintiff cannot know or be deemed to know of [the
7
      RICO injury] until all of the elements of the plaintiff’s cause of action” arise). NTG
8
      then argues, falsely, that “[t]he other predicate acts … occurred over a span of mere
9
      months in late 2015, and thus do not satisfy the continuity requirement on their own.”
10
      See Id. at 15. NTG’s argument conflicts with the plain text of its own allegations
11
      [Dkt. 980].
12
            Indeed, the Counterclaims allege multiple RICO predicates beginning in June
13
      of 2014. See Dkt. 980 at ¶206 (alleging predicates of wire fraud and obstruction of
14
      justice associated with the filing of a declaration on June 30, 2014). NTG alleges
15
      seven (7) predicate acts between June 2014 and December 2015. Id. at ¶¶204-
16
      206. Its Counterclaims allege a total of nine (9) predicate acts between June 2014
17
      and March 2016, all outside the four-year limitations period. Id. at ¶204(a) (fraud
18
      in March 2016); ¶204(b) (obstruction in March 2016); ¶204(c) (witness tampering
19
      from February 2015 through August 2015); ¶204(d) (extortion in August 2015);
20
      ¶205(a) (wire fraud in December 2015); ¶205(b) (witness tampering in December
21
      2015); ¶206(a) (wire fraud in June 2014); and ¶206(b) (obstruction in June 2014).
22
            Based on the alleged predicates in the Counterclaims (including seven
23
      between June 2014 and December 2015), by the time NIC filed its RICO suit on
24
      December 7, 2015, the alleged RICO pattern existed for more than 17 months. That
25
      is more than sufficient to plead the temporal requirements for close-ended
26
      “continuity.” Allwaste, Inc., 65 F.3d at 1528 (holding that predicate acts which
27
      occurred over thirteen months satisfied the continuity requirement); see also United
28
      States v. Hively, 437 F.3d 752, 764 (8th Cir. 2006) (four predicate acts spanning
         REPLY IN SUPPORT OF COUNTER-DEFENDANTS’ MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                6
     Case 8:15-cv-02034-JVS-JCG Document 1008 Filed 06/22/20 Page 14 of 34 Page ID
                                       #:69847


1     more than one year was sufficient for continuity); Streck v. Peters, 855 F. Supp.
2     1156, 1164 (D. Haw. 1994) (“numerous courts have announced minimum durations
3     coalescing around a consensus period of one year, short of which closed-ended
4     continuity cannot exist”); Grimmett, 75 F.3d at 512 (“[C]ontinuity cannot usually be
5     proven unless the scheme has been in existence for at least one year.”). NTG’s
6     argument that predicate acts from 2019 are required to show continuity is thus false,
7     belied by its own allegations.
8           Rotella v. Wood held that the RICO statute of limitations runs from the date
9     the plaintiff suffers its injury. 528 U.S. 549 (2000). NTG alleges that it suffered its
10    injury (the incursion of legal fees) when NIC filed its RICO lawsuit on December 7,
11    2015. Dkt. 980 at ¶216. Taking NTG’s allegation as true, NTG was well aware of
12    its RICO injury the very moment that NIC filed its suit. See Dkt. 990-1 at 6-7. NTG
13    does not argue to the contrary in its Opposition; so the point is conceded. See
14    generally Dkt. 1003.
15          NTG cannot reasonably argue that the predicate acts alleged in its
16    Counterclaims did not occur in sufficient number and temporal scope by December
17    2015, giving rise to its argument for a RICO cause of action. NTG appears to argue
18    instead that it did not discover that pattern until later. For example, in footnote 3
19    NTG argues that it did not “discover” the predicate act involving Negrete’s June
20    2014 declaration until sometime in October 2017. See Dkt. 1003 at 15 n.3.4 NTG’s
21    position is foreclosed by Rotella, because “discovery” of the pattern (based on prior
22    predicate acts) does not commence the RICO statute of limitations time clock.
23          The precedent draws a clear distinction between circumstances where a
24
            4
              NTG’s point in footnote 3 is a non-sequitur. NTG was opposing counsel
25    against Negrete in the underlying litigation. See Nilon v. NIC, No. 3:12-cv-00930,
26    Dkt. 55 at 2-3 (S.D. Cal. July 31, 2014). NTG alleges Negrete filed a false proof of
      service stating that he had served NTG with a notice of deposition when, according
27    to NTG, he had not. See Dkt. 980 at ¶¶163-166. But as the counsel for the party
      who Negrete claimed to serve, NTG would have known on June 30, 2014 whether
28    the Negrete declaration was true. NTG’s argument is thus not only irrelevant, it
      lacks credibility.
         REPLY IN SUPPORT OF COUNTER-DEFENDANTS’ MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                 7
     Case 8:15-cv-02034-JVS-JCG Document 1008 Filed 06/22/20 Page 15 of 34 Page ID
                                       #:69848


1     pattern may not yet exist, and those where a pattern exists but the plaintiff has yet to
2     discover the pattern. The statute of limitations may not run in the former context,
3     but does run in the latter, from the date of injury. Rotella, 528 U.S. at 555. The
4     Supreme Court in Rotella outright rejected the “injury and pattern discovery” rule.
5     Id. (“We think the minority injury and pattern discovery rule unsound for a number
6     of reasons.”). The High Court held instead that, “in applying a discovery accrual
7     rule, we have been at pains to explain that discovery of the injury, not discovery of
8     the other elements of a claim, is what starts the clock.” Id. (emphasis added).
9           The only relevant questions are when NTG incurred its injury, and whether
10    the elements of NTG’s RICO claim existed (not whether NTG knew of them) at that
11    time. Because NTG’s Counterclaims allege that the RICO pattern began with
12    predicate acts in June 2014, the alleged pattern was in existence at the time NTG
13    suffered its injury in December 2015. NTG’s claims are thus barred by the statute
14    of limitations without regard to when NTG “discovered” that pattern.               The
15    limitations period lapsed on December 7, 2019.
16          NTG argues that it discovered predicate acts stemming from Negrete’s June
17    2014 declaration in October of 2017. See Dkt. 1003 at 15 n.3. Discovery of those
18    predicate acts dating back to June 2014 would have given NTG closed-ended
19    continuity, as noted supra. Yet NTG waited over two and a half years (more than
20    30 months) before attempting to assert RICO counterclaims, long after the statute of
21    limitations had run.
22
              2. The Separate Accrual Doctrine Does Not Apply Because NTG Has
23               Not Suffered “Separate” Injuries from Predicate Acts Within the
24
                 Limitations Period
            NTG argues that predicate acts occurring within the limitations period (i.e.,
25
     those from 2019) caused “separately accruing” injuries that restart the statute of
26
     limitations. See Dkt. 1003 at 16-17. But legal fees arising from this suit are the only
27
     “injury” NTG pleads in its Counterclaims. NTG’s parsing fees from a single suit
28
      and associating them with each predicate act has been ruled incapable of creating a
         REPLY IN SUPPORT OF COUNTER-DEFENDANTS’ MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                 8
     Case 8:15-cv-02034-JVS-JCG Document 1008 Filed 06/22/20 Page 16 of 34 Page ID
                                       #:69849


1     “separate accrual” by the Ninth Circuit. See Pace Indus., Inc., 813 F.2d at 238
2     (holding “no new injury results” from continued litigation on a single underlying
3     claim). The mere accumulation of legal fees based on conduct occurring within
4     NIC’s single RICO suit does not represent separately accruing, “new” injuries
5     required under the doctrine of separate accrual.
6            The Pace court evaluated whether subsequent conduct occurring within
7     litigation fell within the separate accrual doctrine for purposes of restarting the
8     statute of limitations in a Clayton Act antitrust suit. 5 The Court held that the last
9     overt act in pursuit of litigation was the initiation of the lawsuit itself. See Pace Ind.,
10    Inc., 813 F.2d at 239. “Any injury to Pace resulting from continued prosecution
11    through the normal course of the appellate process relates back to the initial decision
12    to file.” Id. Like NTG, the Pace plaintiff argued that initiation of subsequent
13    proceedings in litigation caused new injuries that restart the statute of limitations.
14    Id. at 238. The Court rejected that argument:
15
                 The initiation of a lawsuit is the final, immutable act of enforcement
16               of an allegedly illegal contract. At that point in time the lawsuit
                 assumes an existence separate from the contract. All subsequent acts
17
                 are controlled by the exigencies of litigation, not enforcement of the
18               contract. The complaint puts the aggrieved party on notice that there
19
                 is a possible antitrust violation. In every lawsuit, a party has a right,
                 and an attorney has a duty, to prosecute or defend vigorously.
20               Furthermore, no new injury results from the act of appealing that the
21               defendant does not already endure as a result of the act of filing the
                 action initially. This is true because the reasonable expectation from
22               the commencement of a lawsuit is that the plaintiff will pursue the
23               litigation until it prevails or the last appeal is exhausted.

24
      Id.; see also Grimmet, 75 F.3d at 513 (following Pace in the RICO context).
25
             Courts applying Pace—including those in the RICO context—have explained
26
             5
27            The federal courts look to Clayton Act decisions when interpreting the RICO
      statute. See Klehr v. A.O. Smith Corp., 521 U.S. 179, 180-81 (1997). Indeed, the
28    “separate accrual” rule in civil RICO is modeled after the “continuing violation”
      doctrine in antitrust cases. Id.
         REPLY IN SUPPORT OF COUNTER-DEFENDANTS’ MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                     9
     Case 8:15-cv-02034-JVS-JCG Document 1008 Filed 06/22/20 Page 17 of 34 Page ID
                                       #:69850


1     that, to qualify under the separate accrual doctrine, an act must inflict a “new and
2     independent injury” or “new and accumulating” injury:
3
              First, the civil RICO limitations period “begins to run when a
4             plaintiff knows or should know of the injury that underlies his cause
              of action.” The plaintiff need not discover that the injury is part of a
5
              “pattern of racketeering” for the period to begin to run. The second
6             part of the “injury discovery” rule is the “separate accrual rule,”
7
              which provides that a new cause of action accrues for each new and
              independent injury, even if the RICO violation causing the injury
8             happened more than four years before.
9
      Delacruz v. State Bar of California, No. 19-CV-03241, 2020 WL 227237, at *11
10
      (N.D. Cal. Jan. 15, 2020) (emphasis added) (quoting Grimmett, 75 F.3d at 510).
11
            Subsequent conduct in the same litigation thus will not restart the limitations
12
      period without a showing of a truly “new” form of injury. See Al George, Inc. v.
13
      Envirotech Corp., 939 F.2d 1271, 1274-75 (5th Cir. 1991) (“Plaintiffs argue that …
14
      Envirotech committed overt acts in furtherance of its conspiracy to violate antitrust
15
      laws every time it acted in pursuance of that litigation… We agree with the Ninth
16
      Circuit’s reasoning. We therefore hold that the last overt act in pursuance of the
17
      alleged conspiracy was Envirotech’s filing of its … suit”); Internet Corporativo S.A.
18
      de C.V. v. Bus. Software All., Inc., No. CIV.A. H-04-2322, 2004 WL 3331843, at
19
      *5-6 (S.D. Tex. Nov. 15, 2004) (rejecting separate accrual theory because “[a]ll the
20
      actions InterCorp alleged as occurring after May 2000 were directly related to the
21
      defendants’ continued involvement in pursuing the IMPI proceeding”); MGA
22
      Entm’t, Inc. v. Mattel, Inc., No. SACV 11-01063, 2012 WL 569389, at *9 (C.D. Cal.
23
      Feb. 21, 2012) (“To hold otherwise would allow every victim of an antitrust
24
      violation based on sham litigation to file multiple suits at each phase in that sham
25
      litigation, a holding which would greatly undermine judicial economy.”).
26
            NTG’s litigation expenses cannot lawfully be construed to be “new” and
27
      “separate” injuries upon each event in a single suit; rather, the precedent holds
28
      litigation expenses are the same single injury. “[L]itigation expenses incurred
         REPLY IN SUPPORT OF COUNTER-DEFENDANTS’ MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                10
     Case 8:15-cv-02034-JVS-JCG Document 1008 Filed 06/22/20 Page 18 of 34 Page ID
                                       #:69851


1     after an overt act do not extend the statute of limitations.” See N. Tr. Co. v.
2     Ralson Purina Co., No. 94 C 4045, 1994 WL 605743, at *8 (N.D. Ill. Nov. 3, 1994)
3     (emphasis added). The separate accrual rule is not satisfied by “an accumulation of
4     the same injury”:
5
              [E]ven if the predicate acts … were “new and independent” the
6             “separate accrual rule” would still not apply because the injuries
              alleged by Plaintiffs resulting from the scheme are not “new and
7
              accumulating.” Rather, the injuries alleged by Plaintiffs are merely
8             an accumulation of the same injury. The holding in Grimmett, is
9
              instructive in demonstrating the application of “new and
              accumulating” injuries of the “separate accrual rule.” Specifically,
10            the Ninth Circuit noted that the injury must be “new and
11            independent” of the previous untimely injuries. Id. at 513.
              In Grimmett, the Ninth Circuit found that the four post limitation
12            acts that would potentially fall within the limitations period were not
13            sufficient to justify invocation of the “separate accrual rule” because
              the injuries claimed by the plaintiff were identical to those alleged
14            prior to the limitations period, which all related to the loss of the
15            plaintiffs interest in the business. Id. at 514.
16
      Marceau v. Int’l Bhd. of Elec. Workers, No. 05-02874, 2006 WL 1889600, at *5 (D.
17
      Ariz. July 7, 2006); see also Sasser v. Amen, No. C 99-3604 SI, 2001 WL 764953,
18
      at *7 (N.D. Cal. July 2, 2001), aff’d, 57 F. App’x 307 (9th Cir. 2003) (“the Court
19
      finds that the fact that Plaintiffs have continued to suffer loss of income due to
20
      defendants’ policies within the limitations period does not impose ‘new’ and
21
      accumulating injuries sufficient to restart the statute of limitations[]” because “[t]he
22
      same injuries resulting from the same policies continuing into the limitations period
23
      are not ‘new and independent’ so as to be saved by the separate accrual rule”);
24
      Chancellor v. Legarza, No. 2:15-CV-01707, 2016 WL 3769341, at *4 (D. Nev. July
25
      14, 2016) (“[T]he injuries that Chancellor suffered with each subsequent act—loss
26
      of unrestricted medical license, harm to reputation, and loss of income—each flowed
27
      naturally from the allegedly wrongful revocation of his license in 1999” and, so,
28
      “none of [those acts] inflicted a new and accumulating injury”).
         REPLY IN SUPPORT OF COUNTER-DEFENDANTS’ MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                11
     Case 8:15-cv-02034-JVS-JCG Document 1008 Filed 06/22/20 Page 19 of 34 Page ID
                                       #:69852


1           NTG’s alleged RICO injury is simply an accumulation of the same alleged
2     injury incurred throughout NIC’s lawsuit. In NTG’s initial Counterclaim [Dkt. 951],
3     it described just one injury: legal fees from this single litigation. See Dkt. 951 at
4     ¶¶211-212. After receiving Counter-Defendants’ draft Rule 11(c)(2) notice brief,
5     NTG amended its counterclaims, breaking down its “fees” into multiple subparts
6     specific to certain events in the litigation. Cf. Dkt. 951 at ¶¶211-212 with Dkt. 980
7     at ¶217. But NTG cannot avoid the statute of limitations by merely breaking down
8     “fees” from this single suit into subparts. Litigation expense in the same lawsuit has
9     been held insufficient under the separate accrual rule. Critically, NTG fails to
10    provide a single citation or authority holding to the contrary. 6
11
           B.   The Noerr-Pennington Doctrine Bars NTG’s Counterclaims
12          Even if the Court concludes that NTG’s RICO Counterclaim depends on the
13    2019 predicate acts, it is still barred by the Noerr-Pennington doctrine.
14          NTG argues only that the Noerr doctrine’s third exception applies to its
15    counterclaims. See Dkt. 1003 at 20-25. That exception requires a showing that (1)
16    a party made a knowing fraud upon, or intentional misrepresentation to, the court;
17    and (2) the misrepresentation or fraud “deprived the litigation of its legitimacy.” See
18    Dkt. 157 Order (Aug. 1, 2016) at 8 (citing Sosa, 437 F.3d at 938). Both elements
19    are mandatory, yet NTG wholly neglects the second. See Dkt. 1003 at 20.
20          To deprive the underlying suit of “its legitimacy,” alleged acts of
21    misrepresentation or fraud must be shown to “infect the core” of the case, and thus
22    render illegitimate the underlying claims as a whole. See Thomas v. Hous. Auth. of
23    Cty. of Los Angeles, No. CV046970, 2006 WL 5670938, at *9 (C.D. Cal. Feb. 28,
24    2006). Accordingly, “misrepresentations that ‘deprive the [action] of its legitimacy
25
            6
26            To the extent NTG argues it suffered a RICO injury “by having summary
      adjudication entered against them” [Dkt. 980 at ¶712; Dkt. 1003 at 17], that injury
27    is nonetheless incompetent under RICO, which is limited to economic injuries. See,
      e.g., Marina Point Dev. Assocs. v. United States, 364 F. Supp. 2d 1144, 1148 (C.D.
28    Cal. 2005) (“The Ninth Circuit has defined ‘business or property’ injury [under
      RICO] to include only tangible and concrete financial loss”).
         REPLY IN SUPPORT OF COUNTER-DEFENDANTS’ MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                 12
     Case 8:15-cv-02034-JVS-JCG Document 1008 Filed 06/22/20 Page 20 of 34 Page ID
                                       #:69853


1     must not only be knowing and intentional, but must also render the action ‘not
2     genuine’ as that term is used in Professional Real Estate Investors.” Id. “[I]t is
3     apparent that any misrepresentation exception to the doctrine should be limited to
4     misrepresentations respecting the substance of the claim that show that the party’s
5     litigation position had no objective basis, i.e., that it was not ‘objectively genuine.’”
6     Id. (collecting cases); Freeman v. Lasky, Haas & Cohler, 410 F.3d 1180, 1185 (9th
7     Cir. 2005) (holding that “isolated instance of litigation misconduct would not, if
8     proven, deprive the defense as a whole of its legitimacy”).
9             This Court has repeatedly found legitimacy in the underlying case, holding by
10    a preponderance of the evidence, proof of crime-fraud by NTG in its operation of a
11    sham litigation mill. These findings reveal that NIC’s claims have an objective
12    basis, and are indeed meritorious. See Dkt. 990-1 at 9-12. NTG does not dispute
13    that position, and by conspicuous omission concedes the point. See generally Dkt.
14    1003.
15
              1. The Third Noerr Exception Requires Judicial Reliance
16
              An alleged misrepresentation to the Court cannot affect the legitimacy of the
17
      proceedings if the Court never relies on it in a decision that calls into question the
18
      merits of the underlying suit. See Rupert, 68 F. Supp. 3d at 1158-59 (explaining that
19
      plaintiff’s invocation of the sham exception failed because plaintiff did not show
20
      how a judge’s ruling was proximately caused by the alleged misrepresentation); Dkt.
21
      88 at 12-13 (same, citing Rupert); see also Baltimore Scrap Corp. v. David J. Joseph
22
      Co., 237 F.3d 394, 401-02 (4th Cir. 2001) (“Alleged frauds that ‘do not infect the
23
      core’ of a case will receive Noerr-Pennington immunity because regardless of the
24
      alleged fraud, the outcome would have been the same”); see also Baltimore Scrap
25
      Corp., 81 F.Supp.2d 602, 619 (D. Md. 2000) (district court opinion which the Fourth
26
      Circuit affirmed supra) (finding that conduct did not deprive proceedings of
27
      legitimacy because there was “no evidence that the report played a role in the
28
      [agency’s] decision”). In Rupert, the Court’s decision hinged on the plaintiff’s
         REPLY IN SUPPORT OF COUNTER-DEFENDANTS’ MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                 13
     Case 8:15-cv-02034-JVS-JCG Document 1008 Filed 06/22/20 Page 21 of 34 Page ID
                                       #:69854


1     failure to show that the Court had relied on alleged misrepresentations. Rupert, 68
2     F.Supp.3d at 1159 (holding that “the misrepresentations [Plaintiff] does allege were
3     clearly not relied upon by Judge Fogel in his written order granting the Joint Motion
4     to Dismiss”). Without that reliance, “any alleged wrongdoing related to the …
5     petitioning activity in Rupert I—which includes the filing of the Motion to Dismiss,
6     the obtaining and filing of the Irene and Susan Bond declarations, and the statements
7     made during oral argument—are all entitled to immunity under Noerr-Pennington.”
8     Id. (citing Freeman, 410 F.3d at 1184).
9           Thus, this Court properly held in 2016 that reliance is a consideration in the
10    third Noerr exception. See Dkt. 157 at 14. 7 NTG’s Opposition ignores that clear
11    precedent and fails to demonstrate any court reliance on Noerr protected activity.
12
                2. Misconduct that Comes to Light During the Lawsuit Does Not
13                 Deprive the Litigation of Its Legitimacy
14          An alleged misrepresentation to the Court cannot affect the legitimacy of the
15    proceedings if that misrepresentation is identified to the Court and litigated in the
16    underlying case. See Swallow, 2018 WL 2197614, at *9 (N.D. Cal. May 14,
17    2018), aff’d, 789 F. App’x 610 (9th Cir. 2020). Courts have held that where alleged
18    misconduct “came to light” during the litigation, the misconduct cannot deprive the
19    proceedings of their legitimacy. See, e.g., Ungureanu v. A. Teichert & Son, No. CIV
20    S-11-0316, 2012 WL 1108831, at *9 (E.D. Cal. Apr. 2, 2012), report and
21    recommendation adopted, No. CVS110316, 2012 WL 13036782 (E.D. Cal. May 29,
22    2012) (“[D]efendants’ actions in the workers’ compensation proceedings, as
23
            7
               NTG cites Clipper Exxpress for the proposition that the Ninth Circuit
24    rejected a reliance requirement. Clipper Exxpress v. Rocky Mountain Motor Tariff
      Bureau, Inc., 690 F.2d 1240, 1262 (9th Cir. 1982). But Clipper Exxpress predates
25    Kottle, the decision which carved out the three Noerr exceptions. Moreover, Clipper
26    evaluated a reliance issue concerning a Walker Process doctrine claim, unique to the
      antitrust context. See id. The quoted portion of Clipper cited by NTG in its
27    Opposition [Dkt. 1003 at 20-21] does not concern the Court’s Noerr analysis, and is
      thus wholly irrelevant to the issues here in controversy. The Noerr analysis includes
28    different considerations, including a specific element—“deprivation of
      legitimacy”—not addressed in Clipper Exxpress.
         REPLY IN SUPPORT OF COUNTER-DEFENDANTS’ MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                14
     Case 8:15-cv-02034-JVS-JCG Document 1008 Filed 06/22/20 Page 22 of 34 Page ID
                                       #:69855


1     described in the SAC, came to light during that litigation, and therefore did not
2     ‘deprive the litigation of its legitimacy.’”); Williams v. Jones & Jones Mgmt. Grp.,
3     Inc., No. CV 14-2179, 2015 WL 349443, at *10 (C.D. Cal. Jan. 23, 2015) (Alleged
4     “misrepresentations could not have deprived the litigation of its legitimacy given
5     that the content of Plaintiffs’ state court complaint was accessible to all involved in
6     the state court litigation.”); see also Swallow, 2018 WL 2197614, at *9.
7           If the misconduct “comes to light” during the proceedings, the Court can
8     address the circumstances and make necessary rulings.              Courts deal with
9     sanctionable conduct routinely.     The presence of misrepresentations does not
10    delegitimize litigation where the Court has a full opportunity to pass on them in the
11    underlying case and take appropriate action. The central consideration in the third
12    Noerr exception is whether the misrepresentations so infected the core of the
13    underlying suit that the judicial proceeding itself was tainted. But the process is not
14    corrupted where the Court has the opportunity for a full and frank adjudication of
15    the alleged impropriety.
16          NTG has not presented a situation where the alleged misconduct came to light
17    years after the suit was terminated and the Court had no timely occasion to consider
18    it. Instead, NTG has repeatedly raised and argued these same allegations throughout
19    the case, yielding decisions on the merits that rejected them. NTG has filed multiple
20    motions for sanctions, presenting the same allegations concerning Clark Baker and
21    NIC’s use of allegedly false declarations. See Dkt. 311 (concerning Baker); Dkt.
22    855 (concerning declarations); see also Dkts. 365 and 891 (denying sanctions). This
23    Court has issued orders on summary judgment directly rejecting NTG’s allegations
24    of misconduct, and those orders overlap with the allegations now in NTG’s
25    Counterclaims. See, e.g., Dkt. 296; Dkt. 891.
26
              3. The Third Noerr Exception Does Not Apply to Alleged Predicate
27               Acts in 2019 and, So, NTG’s Counterclaims Must be Dismissed
28
                 with Prejudice
            In arguing against the statute of limitations, NTG concedes that the 2019
         REPLY IN SUPPORT OF COUNTER-DEFENDANTS’ MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                15
     Case 8:15-cv-02034-JVS-JCG Document 1008 Filed 06/22/20 Page 23 of 34 Page ID
                                       #:69856


1     predicates are indispensable to its RICO claims. See Dkt. 1003 at 14-16. NTG
2     argues that without them, it cannot establish “continuity” and thus has no viable
3     claim, inviting 12(b)(6) dismissal. Id. Either NTG is correct that the 2019 predicates
4     are essential to its claim, or NTG is incorrect and the claims are barred by the statute
5     of limitations as discussed supra in Section III(A). Although dismissible on either
6     ground, NTG’s claims fail to state a legal claim on yet another basis. NTG asserts
7     claims that are privileged under Noerr-Pennington.
8           NIC filed its Motion for Sanctions on September 19, 2019. Dkt. 844. NTG
9     filed an Opposition and Request for Sanctions one week later, on September 27,
10    2019. Dkt. 846. The next business day, on September 30, 2019, NIC filed a Notice
11    of Withdrawal, thereby withdrawing “its Motion for Sanctions … and all
12    declarations and exhibits thereto filed as Docket 844.” See Dkt. 847. Having taken
13    no action on the withdrawn documents, this Court entered an Order holding the
14    matter moot: “The matter is moot, and the Court plans to take no further action.”
15    See Dkt. 852. The Court thus did not act in reliance on the declarations filed in Dkt.
16    844 but withdrawn before decision. The filings thus do not qualify under the third
17    Noerr exception because they had no material outcome on the suit, and most
18    certainly did not strip the judicial process of its legitimacy.
19          Moreover, the predicates in 2019 do not fall within the third Noerr exception
20    because the alleged misconduct has been adjudicated and rejected by the Court as a
21    part of this case. NTG filed a Motion for Sanctions against NIC, its counsel, and the
22    three witnesses, asking the Court to impose sanctions based on the allegedly false
23    declarations. See Dkt. 855. The Court also reviewed the circumstances, including
24    all relevant correspondence. See Dkt. 891. Far from delegitimizing this process, the
25    Court denied the Motion for Sanctions, finding no evidence of perjury or subornation
26    of perjury by counsel. Id. Moreover, NTG argues elsewhere that these same
27    allegations will be at issue in the case regardless of whether the Counterclaims
28    proceed. See Dkt. 1002 at 25. Accordingly, the issues have obviously “come to

         REPLY IN SUPPORT OF COUNTER-DEFENDANTS’ MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                 16
     Case 8:15-cv-02034-JVS-JCG Document 1008 Filed 06/22/20 Page 24 of 34 Page ID
                                       #:69857


1     light” in the underlying case and thus cannot fall within the Noerr fraud exception.
2           Because no exception to Noerr-Pennington applies, NTG cannot use the
3     protected litigation activity as a basis for its RICO Counterclaims. See California
4     Pharmacy Mgmt., LLC v. Zenith Ins. Co., 669 F. Supp. 2d 1152, 1167-68 (C.D. Cal.
5     2009) (holding Noerr-Pennington bars RICO claim based on certain alleged
6     predicate acts); Mazzocco v. Lehavi, No. 14CV2112, 2015 WL 12672026, at *7-8
7     (S.D. Cal. Apr. 13, 2015) (holding Noerr-Pennington immunizes conduct and bars
8     RICO claim); In re Outlaw Labs., LP Litig., 352 F. Supp. 3d 992, 1006 (S.D. Cal.
9     2018) (dismissing claim where counterclaimant failed to adequately allege that
10    counter-defendants’ conduct fell within Noerr Pennington sham litigation
11    exception). This is wholly fatal to NTG’s Counterclaims, because NTG depends on
12    the 2019 predicate acts to evade the statute of limitations, and because NTG has
13    admits it lacks a RICO claim without the 2019 allegations. See Dkt. 1003 at 14-16.
14
              4. Noerr-Pennington Bars NTG’s Alleged Predicates Involving
15               Declarations Filed in 2014, 2017, and 2018
16          NTG alleges that NIC and its counsel submitted declarations designed to
17    “conceal the coercion of Nilon.” See Dkt. 980 at ¶¶141-143. Those allegations fail
18    to form the basis for a valid claim, let alone an exception to Noerr immunity. NTG
19    alleges, for instance, that NIC filed a declaration “falsely disclaim[ing] coercion.”
20    Id. at ¶142. NTG also alleges that NIC filed “false” declarations at summary
21    judgment that included “denials of Baker’s wrongdoing and its claims that Baker
22    was not acting at NIC’s direction.” Id. at ¶143. What NTG recasts as “false” are, in
23    fact, its own argumentative reinterpretations of evidence at the core of NIC’s
24    underlying suit.   Dkts. 671, 703 (NIC’s briefing on unclean hands summary
25    adjudication); Dkt. 784 (order granting summary judgment against NTG). Worse,
26    they are misrepresentations of evidence rejected by this Court. NTG’s claims based
27    on these same misrepresentations were dismissed by the Court after the Court found
28    no facts to support them. See Dkt. 784 at 15. The Court held, for example: “There

         REPLY IN SUPPORT OF COUNTER-DEFENDANTS’ MOTION TO DISMISS UNDER RULE 12(b)(6)
                                               17
     Case 8:15-cv-02034-JVS-JCG Document 1008 Filed 06/22/20 Page 25 of 34 Page ID
                                       #:69858


1     is no record evidence sufficient to create a genuine dispute whether NIC directed
2     Baker to threaten or coerce Nilon as alleged by Defendants.” 8 Id. NTG filed a
3     Motion for Sanctions on this same false basis in 2017, again the Court found no
4     evidence to support NTG’s argument: “Baker did not engage in witness tampering
5     because there is no evidence that he threatened Nilon.” See Dkt. 365 at 14-15.
6           Through its Counterclaims, NTG engages in the abusive pleading practice of
7     recasting disagreements with NIC as factual “misrepresentations” to evade Noerr.
8     Its problem, however, is that it not only lacks facts to undergird its recreation of
9     history, it argues directly against the Court’s factual findings. The tactic NTG uses
10    is not new and has never been accepted as a basis for invoking an exception to Noerr-
11    Pennington immunity. Kottle, 146 F.3d 1056 at 1063 (holding the Noerr exception
12    “would have no force if in order to satisfy it, a party could simply recast disputed
13    issues from the underlying litigation as ‘misrepresentations’ by the other party”).
14    NTG cannot simply “rehash arguments already addressed by [the court] or recast
15    disputed issues from the underlying litigation as ‘misrepresentations’ by the other
16    party” to evade Noerr immunity. Swallow, 2018 WL 2197614, at *10 (quoting
17    Kottle, 146 F.3d at 1063).
18          Finally, Mr. Negrete’s submission of an allegedly false declaration in June
19    2014 is protected under Noerr and does not fall within the third sham exception
20    because the court never relied on that declaration. Magistrate Judge Skomal issued
21    sanctions against NTG for its role in Nilon’s missed deposition on May 24, 2014.
22    See Nilon v. Natural-Immunogenics Corp., 3:12-00930-LAB (S.D. Cal.), Dkt. 55.
23    That order expressly disregarded the three prior missed depositions, including the
24    February 7, 2014 deposition about which NTG claims Negrete lied, because they
25    were brought to the Court’s attention too late. Id. at 5 (“the Court will not rule on
26          8
               On summary judgment, the burden was on the Defendants to present
27    evidence sufficient to create a genuine dispute as to the elements of their affirmative
      defense. See Dkt. 784 at 6. The Defendants failed to present any evidence on a
28    material element. See Dkt. 784. That failing has nothing to do with NIC’s
      declarations asserting denials.
         REPLY IN SUPPORT OF COUNTER-DEFENDANTS’ MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                18
     Case 8:15-cv-02034-JVS-JCG Document 1008 Filed 06/22/20 Page 26 of 34 Page ID
                                       #:69859


1     the legitimacy of Plaintiff’s failure to appear at the depositions noticed for May 3,
2     2013; May 22, 2013; and February 7, 2014.”). Thus, under controlling precedent,
3     Negrete’s allegedly false declaration regarding whether he noticed the February
4     2014 deposition of Andrew Nilon cannot qualify for the third exception.
5
              5. Noerr-Pennington Bars NTG’s Alleged Predicates Concerning
6                Prelitigation Investigations
7           NTG argues that predicates occurring before NIC filed its suit on December
8     7, 2015 are not subject to Noerr-Pennington because those activities were not
9     “incidental to petitioning activity.” See Dkt. 1003 at 19. NTG fails to comprehend
10    the precedent. The protections of the Petition Clause and Noerr-Pennington extend
11    to prelitigation activities. See, e.g., Sosa, 437 F.3d at 932-38. That protection has
12    been extended to a party’s investigation of legal claims. See Thomas, 2005 WL
13    6136440, at *12 (“Accordingly, under Noerr-Pennington, plaintiffs cannot seek
14    relief based on … defendants’ investigation of the allegations…”). In August
15    through December 2015, the underlying suit brought by NTG against NIC was still
16    active. The Court did not issue its final Order in that suit denying sanctions until
17    October 28, 2015. See Nilon v. Nat.-Immunogenics Corp., No. 3:12-CV-00930-
18    LAB, 2015 WL 6510540, at *1 (S.D. Cal. Oct. 28, 2015). Investigation into NTG’s
19    scheme was thus germane to both the underlying Nilon suit and the prospective
20    RICO suit that NIC filed in December 2015. The alleged predicates asserted by
21    NTG relate to conduct that would not have occurred but for the pending and
22    prospective litigation. See Dkt. 980 at ¶209. That conduct is “incidental” to at least
23    two federal lawsuits. Moreover, NTG cannot plead around Noerr by asserting legal
24    conclusions in its First Amended Counterclaims that characterize the legal status or
25    nature of this activity. See McCormack, 1994 WL 715655, at *1 (N.D. Cal. Dec. 20,
26    1994) (citing Papasan, 478 U.S. at 286) (The court “need not accept legal
27    conclusions asserted in the complaint even if plead as facts.”).
28          As conduct incidental to petitioning activity, the predicates do not fall within

         REPLY IN SUPPORT OF COUNTER-DEFENDANTS’ MOTION TO DISMISS UNDER RULE 12(b)(6)
                                               19
     Case 8:15-cv-02034-JVS-JCG Document 1008 Filed 06/22/20 Page 27 of 34 Page ID
                                       #:69860


1     the third Noerr exception because the conduct did not involve specific
2     misrepresentations to, or fraud on, the Court. Moreover, NIC’s lawsuit is objectively
3     meritorious, based on the volume of evidence not sourced from Baker’s alleged
4     interactions with Nilon or other former NTG clients. See Dkts. 659, 820. There is
5     thus no foundation to conclude that Baker’s actions deprived the entire case of
6     legitimacy, which is the high standard NTG must meet. Moreover, as with all of
7     NTG’s other allegations, here Baker’s alleged misconduct has been at the center of
8     NTG’s defense beginning with NTG’s first responsive filing in 2016. See Dkt. 40
9     at 17-19. These issues have thus “come to light,” the Court has adjudicated them
10    against the Defendants, and they thus do not affect the legitimacy of these
11    proceedings.
12          NTG also alleges predicates in early 2015 related to the Electric Family
13    Website. See Dkt. 980 at ¶¶109-113. However, the website is speech protected by
14    the First Amendment which cannot animate a RICO claim. See Hollander v.
15    Pressreader, Inc., No. 19-CV-2130 (AJN), 2020 WL 2836189, at *3 (S.D.N.Y. May
16    30, 2020) (Protected First Amendment speech cannot animate a RICO claim). This
17    Court has already ruled on summary judgment that the website is protected speech.
18    See Dkt. 784 at 12-16. Defendants thus cannot use that website to establish any
19    predicate acts.
20          After proper application of Noerr immunity, NTG has no remaining
21    predicates with which to form a pattern of racketeering activity. This Court must
22    therefore dismiss the Counterclaims in their entirety with prejudice on the distinct
23    basis that Noerr-Pennington bars all of the allegations.
24
           C. NIC’s Single RICO Suit Is Not a Pattern of Racketeering Activity
25          NTG has failed to show that NIC’s pursuit of a single RICO suit against NTG
26    involves a “pattern of racketeering activity.” NTG argues that the alleged predicate
27    acts spanned several years. See Dkt. 1003 at 25-28. NTG rests solely on that
28    temporal component. But a “pattern” under RICO involves more than just a basic
         REPLY IN SUPPORT OF COUNTER-DEFENDANTS’ MOTION TO DISMISS UNDER RULE 12(b)(6)
                                               20
     Case 8:15-cv-02034-JVS-JCG Document 1008 Filed 06/22/20 Page 28 of 34 Page ID
                                       #:69861


1     reference to the calendar. See Republic of Kazakhstan v. Stati, 380 F. Supp. 3d 55,
2     64 (D.D.C. 2019), aff’d sub nom. Republic of Kazakhstan, Ministry of Justice v.
3     Stati, 801 F. App’x 780 (D.C. Cir. 2020) (“[T]he mere longevity of a scheme or
4     schemes does not necessarily mean that a ‘pattern of racketeering activity’ is
5     present.”). Nearly all of the predicates alleged by NTG relate to NIC’s pursuit of
6     the RICO suit before this Court. 9 NTG does not address the precedent holding that
7     a single scheme or single suit is insufficient. It also fails to address the elements and
8     factors that Courts must consider when evaluating “continuity.” Those failures are
9     dispositive, and this Court must therefore dismiss the Counterclaims with prejudice.
10          When evaluating “continuity,” Courts must consider: (1) the number and
11    variety of predicate acts; (2) the presence of separate schemes; (3) the number of
12    victims; and (4) the occurrence of distinct injuries. See NSI Tech. Servs. Corp., 1996
13    WL 263646, at *3 (collecting cases). Those factors all weigh against NTG’s RICO
14    claims. Here again NTG fails to provide a credible rebuttal in opposition.
15          Although NTG argues that its Counterclaims involve “four schemes” [Dkt.
16    1003 at 17], NTG does not actually seek relief against NIC for “multiple” schemes.
17    NTG’s Counterclaims relate to just one overarching pursuit: the single RICO suit
18    that NIC filed against NTG in December 2015. A litigant’s decision to investigate
19    and file various motions in a single suit does not represent separate “schemes” for
20    RICO purposes. Courts have cautioned against this tactic now employed by NTG:
21
                The instant case serves as an example of a vain attempt to make
22              a RICO claim seem more viable by parsing one scheme into
23              multiple schemes. See Sil–Flo, Inc. v. SFHC, Inc., 917 F.2d 1507,
                1516 (10th Cir.1990). Western’s subdivision of Market’s alleged
24              fraudulent activity is unavailing because the four schemes are so
25              similar in nature and purpose (i.e., they involve contested
                bookkeeping entries), and they resulted in a single harm rather than
26
            9
27            Two predicate acts involving Negrete’s June 30, 2014 declaration were filed
      in defense of NTG’s prior lawsuit filed against NIC in 2012. NTG never explains
28    how that defensive declaration was sufficiently “related” to the scheme to “retaliate”
      against NTG and Scott Ferrell through litigation in 2015.
         REPLY IN SUPPORT OF COUNTER-DEFENDANTS’ MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                 21
     Case 8:15-cv-02034-JVS-JCG Document 1008 Filed 06/22/20 Page 29 of 34 Page ID
                                       #:69862


1             separate injuries. See supra p. 632. For the term “scheme” to retain
              any utility, it cannot be so easily invoked that it allows such closely
2             related accounting misrepresentations involving a single project to
3             be considered distinct schemes. Under Western’s interpretation of
              what constitutes a scheme, almost any fraudulent act could be
4             subdivided to establish a RICO claim. Cf. Apparel Art, 967 F.2d at
5             722-23.
6
      Western Assocs. Ltd. P’ship, ex rel. Ave. Assocs. Ltd. P’ship, 235 F.3d at 635. The
7
      Western Assocs. decision is instructive. That decision rejected RICO claims for the
8
      same reason this Court should dispense with NTG’s claims. Id. at 634 (“[I]f a
9
      plaintiff alleges only a single scheme, a single injury, and few victims it is ‘virtually
10
      impossible for plaintiffs to state a RICO claim.”); Menasco, Inc. v. Wasserman, 886
11
      F.2d 681, 684 (4th Cir. 1989) (no RICO pattern because “Defendants’ actions were
12
      narrowly directed towards a single fraudulent goal”).
13
            The Ninth Circuit has held the “continuity” requirement not met where the
14
      defendant’s goal is the successful prosecution of a single suit, in part, because there
15
      is no threat of activity continuing beyond completion of that suit. See Religious
16
      Tech. Ctr. v. Wollersheim, 971 F.2d 364 (9th Cir. 1992); see also Swallow, 2018 WL
17
      2197614, at *12 (“[Plaintiff] obviously cannot demonstrate a future threat because
18
      the alleged RICO scheme ceases once the prosecution is complete.”); id. at *12
19
      (rejecting RICO claim because litigation activity “was designed to achieve one
20
      common goal, i.e., to cause Eric to lose his gambling license and force him to sell
21
      his interest … at a price far below fair market value”); see also Richardson v.
22
      Reliance Nat. Indem. Co., No. C 99-2952 CRB, 2000 WL 284211, at *9 (N.D. Cal.
23
      Mar. 9, 2000) (collecting cases; holding “Plaintiff has failed to cite a single case in
24
      which a close-ended scheme with a single goal and a single victim was found to
25
      violate RICO”).
26
            So too here, the predicates alleged by NTG are all “similar in nature and
27
      purpose.” They all involve allegations that NIC coerced, authored, or sponsored
28
      false declarations to the Court for purposes of retaliating against Scott Ferrell in the
         REPLY IN SUPPORT OF COUNTER-DEFENDANTS’ MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                 22
     Case 8:15-cv-02034-JVS-JCG Document 1008 Filed 06/22/20 Page 30 of 34 Page ID
                                       #:69863


1     instant litigation. The predicates all “resulted in a single harm rather than separate
2     injuries.” All predicates contributed to a single injury of attorney fees in response
3     to NIC’s meritorious suit. Furthermore, the alleged “scheme” against NTG had only
4     several related defendants—another aspect undermining “pattern.” See Western
5     Assoc. Ltd., 235 F.3d at 635 (“By alleging harm to each individual member of its
6     partnership, Western has again artificially subdivided an aspect of its allegations in
7     a transparent effort to make Market’s alleged fraudulent conduct seem more
8     expansive” and, “[f]or purposes of RICO pattern analysis, this set of victims should
9     be viewed as a single victim.”).
10          “RICO claims premised on mail or wire fraud must be particularly scrutinized
11    because of the relative ease with which a plaintiff may mold a RICO pattern from
12    allegations that, upon closer scrutiny, do not support it.” Efron v. Embassy Suites
13    (Puerto Rico), Inc., 223 F.3d 12, 20 (1st Cir. 2000). Those cautions are apt in this
14    case, where the transparent purpose of NTG’s Counterclaims is to retaliate against a
15    litigation opponent and hinder NIC’s prosecution of its claims on the eve of trial.
16    NTG cannot show—and does not even allege—that NIC’s underlying RICO claims
17    are baseless. The predicates allegedly stemming from NIC’s single suit include
18    commonly accepted acts by a litigant, e.g., the collection, presentation, and advocacy
19    of testimony and evidence. NTG’s allegations concern “sporadic and isolated”
20   events in that litigation. NTG’s RICO Counterclaims are based on a few declarations
21    filed in a suit that spans over four years and over 1,000 docket entries. NTG has no
22    credible factual allegations (other than speculation) that NIC might be involved in
23    future litigation, and NTG has no specific factual allegations indicating that NIC’s
24    alleged misconduct (which never occurred) would extend beyond this one suit. This
25    is far from the “continuous” conduct required to support a RICO case.
26          At its core, NTG has filed a retaliatory counterclaim that brings suit against
27    an opposing party, its trial counsel, and three witnesses, based entirely on its
28    adversary’s litigation of this one suit. The essence of NTG’s Counterclaim targets a

         REPLY IN SUPPORT OF COUNTER-DEFENDANTS’ MOTION TO DISMISS UNDER RULE 12(b)(6)
                                               23
     Case 8:15-cv-02034-JVS-JCG Document 1008 Filed 06/22/20 Page 31 of 34 Page ID
                                       #:69864


1     “single plan with a singular purpose and effect”: the prosecution of legal claims in
2     this single case against NTG, seeking to hold NTG accountable for an egregious
3     pattern of sham litigation and fraud on courts and corporations nationwide arising in
4     eight separate NTG cases. A pattern does not arise from NIC’s single suit. See NSI
5     Tech. Servs. Corp., 1996 WL 263646, at *3 (“A single plan with a singular purpose
6     and effect does not constitute a ‘pattern’ of racketeering activity.”).
7           Moreover, given that NTG has already taken discovery germane to its
8     allegations throughout this case, the Court should give careful attention to NTG’s
9     allegations that contradict the Court’s prior findings of fact. NTG is not entitled to
10    a presumption of truthfulness on allegations against NIC that were dismissed on
11    summary judgment for lack of evidence following full discovery. See Dkt. 784. To
12    rule otherwise undermines the law of the case and the integrity of the Court’s
13    proceedings, calling into question, as if by a late filed motion for reconsideration,
14    the Court’s findings of fact in decisions that addressed the merits.
15
           D. NTG Has Failed to Show That Leave to Amend Is Appropriate
16          Finally, this Court should not grant leave to amend. NTG has been on notice
17    of the deficiencies in its Counterclaims since April 28, 2020, when NIC served a
18    notice of its intent to file a Rule 11 motion. NTG filed an Amended Counterclaim
19    in direct response to that notice. NTG failed to remedy the noticed deficiencies
20    because it simply cannot plead viable RICO claims from this single suit. NTG has
21    the burden to show the Court that amendment would not be futile by explaining
22    precisely what content could be added to the Counterclaims to remedy deficiencies.
23    NTG fails that burden. Its Opposition does nothing more than invoke the Rule 15
24    standard, without providing any analysis or argument explaining how, if at all, the
25    numerous legal bars to its Counterclaims could be remedied with non-frivolous
26    factual allegations. Its position is insufficient as a matter of law:
27
              To justify the request to amend, Plaintiffs must explain what they
28            can add to the Complaint to overcome the fatal obstacles that exist.

         REPLY IN SUPPORT OF COUNTER-DEFENDANTS’ MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                 24
     Case 8:15-cv-02034-JVS-JCG Document 1008 Filed 06/22/20 Page 32 of 34 Page ID
                                       #:69865


1              Otherwise, granting leave to amend amounts to a pure delay in the
               final disposition of the case
2
3     See Guerrero, 2009 WL 10700622, at *7 (collecting cases).
4    IV.      CONCLUSION
5
              For the foregoing reasons, this Court should dismiss the Counterclaims [Dkt.
6
      980] in their entirety and with prejudice. The claims are barred by the four-year
7
      statute of limitations. The predicate acts target protected litigation activities immune
8
      from suit under Noerr-Pennington. NTG has also failed to assert a RICO pattern of
9
      activity based on NIC’s pursuit of this single suit. The Court should deny NTG the
10
      opportunity to amend, in part, because no set of factual allegations can correct the
11
      dispositive legal bars outlined above, and because NTG has failed to meet its burden
12
      to show otherwise.
13
14
15    DATED: June 22, 2020                    Respectfully submitted,

16
                                              AMIN TALATI WASSERMAN, LLP
17
18
                                       By:    /s/ Sanjay S. Karnik
19
                                              Sanjay S. Karnik
20                                            J. Kathleen Bond
                                              Jennifer M.S. Adams
21
22                                            Counsel to Counter-Defendants
23
24
25
26
27
28

           REPLY IN SUPPORT OF COUNTER-DEFENDANTS’ MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                25
     Case 8:15-cv-02034-JVS-JCG Document 1008 Filed 06/22/20 Page 33 of 34 Page ID
                                       #:69866


1                              CERTIFICATE OF SERVICE
2
            I hereby certify that on June 22, 2020 the foregoing, REPLY IN SUPPORT
3
      OF COUNTER-DEFENDANTS’ MOTION TO DISMISS UNDER FED. R.
4
      CIV. P. 12(b)(6) was electronically filed using the Court’s CM/ECF system and was
5
6
      sent by that system to the following:

7           Brendan M. Ford, Esq.
            bford@FordDiulio, P.C.
8           650 Town Center Dr, Ste 760
            Costa Mesa, CA 92625
9           Tel: (714) 384-5540
            Attorney for Andrew Nilon, Giovanni Sandoval,
10          Sam Schoonover, Matthew Dronkers, Taylor Demulder, Sam Pfleg,
11          David J. Darnell, Esq.
            ddarnell@callahan-law.com
12          Edward Susolik, Esq.
            es@callahan-law.com
13          Callahan & Blaine
            3 Hutton Centre Drive, Ninth Floor
14          Santa Ana, CA 92707
            Tel: (714) 241-4444
15          Attorney for Newport Trial Group and Scott Ferrell
16          Nicole Whyte
            nwhyte@bremerwhyte.com
17          Benjamin Price
            bprice@bremerwhyte.com
18          Kyle A. Riddles
            kriddles@bremerwhyte.com
19          Bremer Whyte Brown & O’Meara, LLP
            20320 S.W. Birch Street
20          Second Floor
            Newport Beach, CA 92660
21          Tel: (949) 211-1000
            Attorneys for Ryan Ferrell. Andre Baslow, David Reid, and Victoria
22          Knowles
23          Jonathan Emord, Esq.
            jemord@emord.com
24          Peter Arhangelsky, Esq.
25
            parhangelsky@emord.com
            Joshua Furman, Esq.
26
            jfurman@emord.com
            Emord & Associates, P.C.
27
            2730 S. Val Vista Drive, Bldg. 6, Suite 133
            Gilbert, AZ 85295
28
            Attorneys for Natural Immunogenics Corp.

         REPLY IN SUPPORT OF COUNTER-DEFENDANTS’ MOTION TO DISMISS UNDER RULE 12(b)(6)
                                              26
     Case 8:15-cv-02034-JVS-JCG Document 1008 Filed 06/22/20 Page 34 of 34 Page ID
                                       #:69867


1
                                                         /s/ Sanjay S. Karnik
2                                                        Sanjay S. Karnik, Esq.
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

         REPLY IN SUPPORT OF COUNTER-DEFENDANTS’ MOTION TO DISMISS UNDER RULE 12(b)(6)
                                              27
